Citation Nr: 1647720	
Decision Date: 12/22/16    Archive Date: 01/06/17

DOCKET NO.  13-22 047	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection a skin disorder for treatment purposes only under 38 U.S.C. Chapter 17.

2.  Entitlement to service connection for a psychiatric disorder, to include posttraumatic stress disorder (PTSD), depression, and schizophrenia, for treatment purposes only under 38 U.S.C. Chapter 17.

3.  Entitlement to service connection for tinnitus for treatment purposes only under 38 U.S.C. Chapter 17.

4.  Entitlement to service connection for hearing loss for treatment purposes only under 38 U.S.C. Chapter 17.  

5.  Entitlement to service connection for venereal disease for treatment purposes only under 38 U.S.C. Chapter 17.

6.  Entitlement to service connection for malaria for treatment purposes only under 38 U.S.C. Chapter 17.  

7.  Entitlement to service connection for insomnia for treatment purposes only under 38 U.S.C. Chapter 17.  

8.  Entitlement to service connection for hepatitis for treatment purposes only under 38 U.S.C. Chapter 17.

9.  Entitlement to service connection for a back disorder for treatment purposes only under 38 U.S.C. Chapter 17.  


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

The appellant and J.M.


ATTORNEY FOR THE BOARD

K. Conner, Counsel


INTRODUCTION

The appellant served in the United States Army from January 1969 to February 1971 and was discharged under conditions other than honorable.  

In an unappealed July 1971 administrative decision, the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri, determined that the character of the appellant's service was dishonorable, barring his eligibility for VA benefits.  In an unappealed April 2009 administrative decision, the RO determined that the character of the appellant's service was a bar to his receipt of VA benefits other than health care under Chapter 17, Title 38, United States Code.  The Board notes that, in May 1980 and August 2011, the Army Board for Correction of Military Records denied the appellant's requests to upgrade his undesirable discharge to honorable.  In a January 2015 letter, the RO asked the appellant to submit or identify any evidence showing that his discharge had been upgraded but no response was received.  

This current matter came to the Board of Veterans' Appeals (Board) on appeal from a September 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  In that decision, the RO denied the appellant's claims of service connection for treatment purposes only under 38 U.S.C. Chapter 17.  

In July 2016, the appellant testified at a Board hearing at the RO before the undersigned Veterans Law Judge.  A transcript of the hearing is associated with the record.  


FINDINGS OF FACT

1.  The appellant does not have a current skin disorder that manifested in service or that is otherwise related thereto, to include herbicide exposure.

2.  The appellant does not have a current acquired psychiatric disability, to include PTSD, that manifested in service or within one year thereafter or that is otherwise related thereto.

3.  The appellant does not have current tinnitus that manifested in service or within one year thereafter or that is otherwise related thereto.

4.   The appellant does not have current hearing loss that manifested in service or within one year thereafter or that is otherwise related thereto.

5.  The appellant does not have a current venereal disease that manifested in service or within one year thereafter or that is otherwise related thereto.

6.  The appellant does not have current malaria or residuals thereof that manifested in service or within one year thereafter or that is otherwise related thereto.

7.  The appellant does not have current insomnia that manifested in service or that is otherwise related thereto.

8.  The appellant does not have current hepatitis that manifested in service or that is otherwise related thereto.

9.  The appellant does not have current back disorder that manifested in service or within one year thereafter or that is otherwise related thereto.


CONCLUSION OF LAW

1.  A skin disorder was not incurred in active service, nor may such disability be presumed to have been incurred in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2015).

2.  An acquired psychiatric disorder, to include PTSD, was not incurred in active service, nor may such disability be presumed to have been incurred in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2015).

3.  Tinnitus was not incurred in active service, nor may such disability be presumed to have been incurred in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2015).

4.  Hearing loss was not was not incurred in active service, nor may such disability be presumed to have been incurred in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2015).

5.  Venereal disease was not incurred in active service.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).

6.  Malaria or residuals thereof were not incurred in active service.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).

7.  Insomnia was not incurred in active service.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).

8.  Hepatitis was not incurred in active service.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).

9.  A back disorder was not was not incurred in active service, nor may such disability be presumed to have been incurred in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

As a preliminary matter, the Board finds that no further notice or development action is necessary in order to satisfy VA's duties to the appellant under the VCAA.  

With respect to VA's duty to notify, in a June 2013 Statement of the Case and a March 2015 Supplemental Statement of the Case, VA notified the appellant of the information and evidence needed to substantiate and complete his claims, and of what part of that evidence he was to provide and what part VA would attempt to obtain for him.  See Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (holding that the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as an Statement of the Case or Supplemental Statement of the Case, is sufficient to cure a timing defect).  

In addition, in July 2016, the appellant was provided the opportunity to testify at a hearing before the undersigned Veterans Law Judge.  During that hearing, the undersigned Veterans Law Judge identified the issues on appeal and asked questions about the onset and development of the disorders discussed in the decision below.  The hearing focused on the elements necessary to substantiate the claims and the appellant, through his testimony and questioning by his representative, demonstrated his actual knowledge of the elements necessary to substantiate his claims.  As such, the Board finds that VA complied with the duties set forth in 38 C.F.R. 3.103(c)(2) and Bryant v. Shinseki, 23 Vet. App. 488, 492 (2010).  Neither the appellant nor his representative has argued otherwise.  Dickens v. McDonald, 814 F.3d 1359 (Fed.Cir. 2016).  


Based on the foregoing, the Board finds that Veteran had actual knowledge of the information needed to substantiate his claim, and a reasonable person could be expected to understand what was needed. See Shinseki v. Sanders, 129 S.Ct. 1696   (2009); Dalton v. Nicholson, 21 Vet. App. 23, 34 (2007) (holding that notice error was not prejudicial because the appellant demonstrated actual knowledge of the information and evidence necessary to substantiate his claim by way of the arguments made to the RO).

Moreover, the Board notes that the Veteran has been represented in the course of the appeal. Overton v. Nicholson, 20 Vet. App. 427, 438 (2006) (noting that representation is a factor that must be considered when determining whether that appellant has been prejudiced by a notice error). Neither the Veteran, nor his representative, has either alleged, or demonstrated, any prejudice with regard to the content or timing of VA's notice or other development. See Shinseki v. Sanders, 129 U.S. 1696 (2009). Accordingly, the Board finds no prejudice to the appellant in proceeding with the issuance of a final decision.

With respect to VA's duty to assist, the record shows that VA has undertaken all necessary development action.  38 U.S.C.A. §  5103A (West 2014); 38 C.F.R. § 3.159 (2015).  The appellant's service treatment and personnel records are on file, as are all available and relevant post-service clinical records which the appellant has identified and authorized VA to obtain.  38 U.S.C.A. § 5103A(c) (West 2014); 38 C.F.R. § 3.159(c)(2), (3) (2015).  

The record also shows that the appellant was scheduled for a VA psychiatric examination in April 2013 in connection with his claims for service connection for PTSD, depression, schizophrenia, and insomnia, but he failed to report without explanation.  38 C.F.R. § 3.159(c)(4) (2015).  Where entitlement to a VA benefit cannot be established or confirmed without a current VA examination and a claimant, without good cause, fails to report for such examination scheduled in conjunction with an original compensation claim, the claim shall be rated on the evidence of record.  38 C.F.R. § 3.655 (2015).  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant and death of an immediate family member.  38 C.F.R. § 3.655(a).  

When a claimant fails to participate in a scheduled VA examination, the Board must consider (1) whether the examination was necessary to establish entitlement to the benefit sought, and (2) whether the claimant lacked good cause to miss the scheduled examination.  Turk v. Peake, 21 Vet. App. 565, 568 (2008).  In this case, given the evidence of record as set forth below, an examination was necessary in order to determine the nature and etiology of any current psychiatric disorder.  The appellant, however, failed to report for the examination and has provided no explanation for his failure to do so.  In the June 2013 Statement of the Case, the RO advised the appellant that, in light of his failure to appear, evidence expected from the examination which might have been material to the outcome of his claim could not be considered.  The RO advised the appellant that, if he was willing to report for an examination, he should notify VA, but the appellant did not respond.  Under these circumstances, the Board finds that the appellant's failure to appear was without good cause, and the applicable regulation now requires that the claims be adjudicated based upon the evidence of record.  38 C.F.R. § 3.655(b); Turk, 21 Vet. App. 565 (2008).

With respect to the remaining claims on appeal, the Board finds that an examination is not necessary.  An examination is necessary if the evidence of record (A) contains competent evidence that the claimant has a current disability, or persistent or recurrent symptoms of disability; and (B) establishes that a veteran suffered an event, injury or disease in service; or has a presumptive disease or symptoms of such a disease manifesting during an applicable presumptive period; and (C) indicates that the claimed disability or symptoms may be associated with the established event, injury, or disease in service; but (D) does not contain sufficient medical evidence for the Secretary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4) (2015); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006) (discussing the four elements to consider in determining whether a VA medical examination must be provided).

As set forth in more detail below, the evidence does establish that a skin disorder, tinnitus, hearing loss, malaria, hepatitis, or a back disorder were present during active service.  Nor does the credible evidence show that the appellant had an event, injury, or disease in service to which a current disorder could be related.  Moreover, the record contains no probative evidence that the appellant currently has a skin disorder, tinnitus, hearing loss, malaria, venereal disease, hepatitis, or a back disorder  which may be associated with an established event, injury, or disease in service.  Under these circumstances, an examination is not warranted in connection with these claims.

For the reasons set forth above, and given the facts of this case, the Board finds that VA has fulfilled its VCAA development duties to the appellant.  Neither the appellant nor his representative has argued otherwise.  Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).


Background

In pertinent part, the appellant's service treatment records show that he sought treatment for chest pain in July 1970.  The impression was anxiety.  

The remaining service treatment records are negative for any complaints, treatment, or diagnosis of a skin disorder, an acquired psychiatric disorder, tinnitus, hearing loss, malaria, hepatitis, or back disorder.  

At the appellant's September 1970 military discharge medical examination, his skin, ears, spine, and genitourinary system were examined and determined to be normal.  A psychiatric evaluation was also normal, and laboratory testing was normal, including a negative VDRL test.  An audiological evaluation revealed pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
10
10

15
LEFT
15
15
10

15

In connection with the examination, the appellant completed a report of medical history in which he specifically denied having or ever having had ear trouble; hearing loss; skin diseases; tumors, growths, cysts, cancer, or boils; and recurrent back pain.  He did report a history of venereal disease; frequent trouble sleeping; depression or excessive worry; frequent or terrifying nightmares; and nervous trouble.  The examiner explained that the appellant had a history of contracting gonorrhea in Vietnam, but that the condition had healed without sequelae.  It was also noted that the appellant had reported experiencing depression while in the stockade.  

In October 1970, the appellant underwent a neuropsychiatric examination in connection with proceedings related to his administrative separation from service for unfitness due to his involvement in frequent incidents of a discreditable nature.  At that time, a mental status examination revealed that the appellant was not mentally defective.  The examiner concluded that the appellant's negative behavior was not due to emotional problems of a neurotic or psychotic nature, but rather the result of deeply ingrained defects in the development of his personality, attitudes, and traits of character.  The examiner also indicated that there was no evidence of neurosis, psychosis, or organic brain disease.  The diagnosis was a passive aggressive personality disorder manifested by a chronic inability to adjust to military service.

The appellant's service personnel records show that he served in the Republic of Vietnam from October 1969 to August 1970.  His military occupational specialty was personnel specialist.  Between June 1969 and April 1970, he received multiple nonjudicial punishments for various offenses, including absence without leave (AWOL), violating a lawful order, disorderly conduct, and leaving his appointed place of duty without authority.  In March 1970 and July 1970, he was convicted by special courts martial for various offenses, including AWOL, assault, behaving with disrespect, and disobeying a lawful command.  He was confined from July 1970 to November 1970.  In February 1971, the appellant was discharged for unfitness due to his involvement in frequent incidents of a discreditable nature, having served 1 year, 8 months, and 8 days of active service with 136 days of lost time.  He was issued an undesirable discharge certificate.  

The appellant's DD-214 indicates that he was awarded the Republic of Vietnam Campaign Medal with 60 device and the Vietnam Service Medal with one Bronze Service Star.  His personnel records indicate that he did not participate in any campaigns, nor did he receive any awards or decorations indicative of combat service.  

In March 1971, the appellant submitted an original application for VA compensation benefits, seeking service connection for malaria and "cankeroids," an apparent reference to venereal disease.  His application is silent for mention of a skin condition, tinnitus, hearing loss, insomnia, hepatitis, a psychiatric disability, or a back injury.  His claim for compensation was denied on the basis that the character of his discharge was a bar to the payment of VA disability compensation.  

In October 2010, the appellant submitted an application for VA compensation benefits, seeking service connection for multiple disabilities.  He claimed that he had PTSD, depression, schizophrenia, and insomnia that had begun in March 1987.  He also indicated that he had developed hepatitis C, hearing loss, tinnitus, and venereal disease in April 1979.  The appellant further claimed entitlement to service connection for a skin disorder, although he did not note a date on onset.  

In support of the appellant's claim, the RO obtained VA clinical records showing that the appellant sought to establish care with VA in October 2010.  He reported that he had been released from prison earlier that month.  Specifically, he indicated that he had been incarcerated off and on since leaving the military.  He had been incarcerated approximately 25 to 30 of the last 40 years, mostly for drug possession and parole violations.  The appellant's complaints included an anxiety disorder and difficulties pertaining to sleep.  He claimed that he had had symptoms of depression and anxiety attacks off and on for 40 years since leaving Vietnam.  The appellant also noted that he had been a cannonier in Vietnam and had seen combat.  He indicated that he had self-medicated with heroin and alcohol, but had been sober for the past one and a half years.  A PTSD screen was positive.  The impressions were anxiety and hepatitis C.  It was noted that the appellant's hepatitis risk factor history was positive for intravenous drug use.  The appellant also reported having chronic low back pain since the 1970's.  

At an October 2010 VA mental health evaluation, the appellant claimed that he had had symptoms of anxiety and depression since leaving Vietnam.  He reported that he had been a cannonier in an artillery unit in Vietnam and had seen combat.  He recalled seeing a friend get "blown to pieces" and witnessing a helicopter crush another friend.  The examiner noted that the appellant had a significant drug use history, including cocaine, LSD, morphine, marijuana, and prescription drugs.  The examiner determined that the appellant met the criteria for a diagnosis of anxiety disorder, not otherwise specified.  No other psychiatric disability was diagnosed.  

In December 2010, the appellant's claims for VA compensation were again denied on the basis that the character of his discharge was a bar to the payment of VA disability compensation.  

In this appeal, the appellant now seeks service connection for his claimed disabilities for treatment purposes only under 38 U.S.C. Chapter 17.

In support of his claim, the appellant has submitted a December 2011 statement asserting that, even though his military occupational specialty (MOS) had not been not combat-related, he had nonetheless served in a combat zone and had experienced incoming fire.  He also claimed that, as a result of racism, he had been assigned duties as a cannonier, but that his MOS was never changed to reflect his duties.  He claimed that he had developed hearing loss and tinnitus as a result of the acoustic trauma from these duties.  The appellant also asserted that his separation examination had been fabricated because it had never actually happened.  He claimed that he had never been given a physical or mental examination.  The appellant further stated that he had been hospitalized in service for treatment of a high fever which, as far as he knew, was due to malaria.  With respect to his hepatitis, the appellant claimed that he believed that he had contracted the virus in service as a result of the inoculations that he had received, apparently from contaminated needles.  Finally, the appellant reported that he had sustained a back injury in service while jumping from a helicopter in the course of loading supplies.  

In support of the appellant's claims, the RO obtained medical records corresponding to the appellant's multiple periods of incarceration.  In pertinent part, these records show that the appellant was referred for a psychiatric evaluation in June 2002 after he reported a change in his mental status.  He was prescribed antidepressants.  In November 2002, the appellant was seen for a rash on his calves, which had been present for the past two weeks.  The assessment was dermatitis.  In February 2006 and on several occasions thereafter, the appellant was treated for tinea pedis.  

In February 2006, the appellant sought treatment and reported that he had learned that he had hepatitis C in 2002.  The examiner noted that the appellant's risk factor history was positive for IV drug abuse.  The appellant tested positive for hepatitis C in March 2006.  At that time, he indicated that he had been diagnosed as having hepatitis C in 1993 and reported a history of intravenous drug use since 1969.  

In July 2006, the appellant sought treatment for hearing loss.  He claimed that he had had hearing loss since being in the Army, but that it had gotten much worse within the past month.  The assessment was excessive ear wax.  In December 2006, the appellant's treatment provider noted that the appellant's major depressive disorder and opiate dependency were in remission.  

In October 2007, the appellant was treated for an unspecified muscle strain.  In May 2009, the appellant was seen for an abscess on his left buttocks caused by skin popping heroin.  He indicated that he could no longer find his veins so he had resorted to injecting heroin into his buttocks.  

At his July 2016 hearing, the appellant testified that he developed dry, cracking skin in Vietnam and was prescribed a topical cream.  He indicated that his condition had improved and that he had not received treatment from a physician since that time.  The appellant also testified that he was hospitalized on two occasions in service for treatment of malaria, once for approximately one month in Vietnam and once in Hawaii.  He indicated that he did not currently have malaria, but felt that his malaria residuals included memory problems, back problems, and nerve problems.  The appellant claimed that he developed hearing loss and ringing in his ears from being in an artillery unit "out there in the field."  He claimed that he was "constantly firing, firing, and not having earplugs all the time."  He claimed that he sought treatment for hearing loss and ringing in his ears in service.  With respect to his back, the appellant claimed that he injured it jumping out of a helicopter.  He claimed that he sought treatment in service and was given a shot of morphine and some Valium.  He claimed that he had had chronic back pain since that time.  With respect to his hepatitis, the appellant testified that he learned that he had hepatitis shortly after his separation from service.  He indicated that the only place he could have contracted it was from impure water in Vietnam or unsafe sexual practices in service.  He also claimed that he had been in a firefight and had possibly come into contact with contaminated blood at that time.  He recalled an episode in which another soldier in a bunker died on top of him and bled all over him.  The appellant also acknowledged that he used drugs intravenously.  





Applicable Law

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty or for aggravation of a pre-existing injury or disease in the line of duty. 38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.306 (2015).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d) (2015).

Service connection for certain chronic diseases, including a psychosis, arthritis, and an organic disease of the nervous system such as sensorineural hearing loss and tinnitus, may also be established on a presumptive basis by showing that such a disease manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1137 (West 2014); 38 C.F.R. §§ 3.307(a)(3), 3.309(a) (2015).  In such cases, the disease is presumed under the law to have had its onset in service even though there is no evidence of such disease during the period of service.  38 C.F.R. § 3.307(a) (2015).

In the case of any veteran who engaged in combat with the enemy in active service with a military, naval, or air organization of the United States during a period of war, campaign, or expedition, the Secretary shall accept as sufficient proof of service-connection of any disease or injury alleged to have been incurred in or aggravated by such service satisfactory lay or other evidence of service incurrence or aggravation of such injury or disease, if consistent with the circumstances, conditions, or hardships of such service, notwithstanding the fact that there is no official record of such incurrence or aggravation in such service, and, to that end, shall resolve every reasonable doubt in favor of the Veteran.  Service-connection of such injury or disease may be rebutted by clear and convincing evidence to the contrary.  38 U.S.C.A. § 1154(b) (West 2014).  

VA General Counsel has held that "[t]he ordinary meaning of the phrase 'engaged in combat with the enemy,' as used in 38 U.S.C.A. § 1154(b), requires that a veteran have participated in events constituting an actual fight or encounter with a military foe or hostile unit or instrumentality."  The determination whether evidence establishes that a veteran engaged in combat with the enemy is resolved on a case-by-case basis with evaluation of all pertinent evidence and assessment of the credibility, probative value, and relative weight of the evidence.  VA O.G.C. Prec. Op. No. 12-99, 65 Fed. Reg. 6,256-58 (2000).

Here, the Board notes that it has considered the provisions of 38 U.S.C.A. § 1154(b), but finds that they are inapplicable to the appellant's claims.  First, there is no indication in the record that the appellant engaged in combat with the enemy during his period of active service in Vietnam.  See VA O.G.C. Prec. Op. No. 12-99, 65 Fed. Reg. 6256- 58 (2000) (defining the phrase "engaged in combat with the enemy," as used in 38 U.S.C.A. § 1154(b), as requiring that a Veteran participated in events constituting an actual fight or encounter with a military foe or hostile unit or instrumentality).  He received no awards or decorations indicative of combat, and his MOS was personnel specialist.  While the record indicates that he received a Vietnam Service Medal and a Vietnam Campaign Medal, those awards do not provide any confirmation that he personally "engaged in combat with the enemy."  Although he claims to have been a cannonier in an artillery unit, his service personnel records show that his MOS was personnel specialist.  Moreover, his claim that he was a cannonier was investigated during his administrative separation proceedings, and no evidence to substantiate these allegations could be found by military authorities.  In light of the numerous internal inconsistencies and contradictory documentary evidence, the Board finds that the appellant's assertions of combat service are not credible, nor does the contemporaneous record support a finding of combat service.  The Board does note that the appellant was stationed in Vietnam during the Vietnam era, but the mere presence in a combat zone is not sufficient to show that a veteran actually engaged in combat with enemy forces.  Id.; see also Wood v. Derwinski, 1 Vet. App. 190 (1991), aff'd on reconsideration, 1 Vet. App. 406 (1991).  In short, the record contains no credible evidence that the appellant participated in any event constituting an actual fight or encounter with a military foe, hostile unit, or instrumentality.  For the foregoing reasons, the Board finds that the record shows that the appellant did not engage in combat during service.

In addition to the criteria set forth above, service connection for impaired hearing is subject to the additional requirement of 38 C.F.R. § 3.385, which provides that impaired hearing will be considered to be a disability only if at least one of the thresholds for the frequencies of 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; the thresholds for at least three of the frequencies are greater than 25 decibels; or speech recognition scores using the Maryland CNC Test are less than 94 percent.  See also Hensley v. Brown, 5 Vet. App. 155 (1993).

Service connection for PTSD generally requires:  (1) medical evidence diagnosing the condition in accordance with applicable criteria; (2) a link, established by medical evidence, between current symptoms and an in-service stressor; and (3) credible supporting evidence that the claimed in-service stressors occurred.  38 C.F.R. § 3.304(f) (2015); Anglin v. West, 11 Vet. App. 361, 367 (1998).

The evidence necessary to establish the occurrence of a stressor during service to support a diagnosis of PTSD will vary depending upon whether a Veteran engaged in "combat with the enemy" or was a POW as established by official records, including recognized military combat citations or other supportive evidence.  If the VA determines that a veteran engaged in combat with the enemy or was a POW and the alleged stressor is combat or POW related, then a veteran's lay testimony or statement is accepted as conclusive evidence of the stressor's occurrence and no further development or corroborative evidence is required, provided that such testimony is found to be "satisfactory, i.e., credible and consistent with the circumstances, conditions or hardships of service."  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(f); Dizoglio v. Brown, 9 Vet. App. 163 (1996); West v. Brown, 7 Vet. App. 70 (1994); Zarycki v. Brown, 6 Vet. App. 91 (1993).  If, however, the VA determines that the veteran did not engage in combat with the enemy or was not a POW, or that the veteran engaged in combat with the enemy or was a POW, but the alleged stressor is not combat or POW related, the veteran's lay testimony by itself, is insufficient to establish the occurrence of the alleged stressor.  Instead, the record must contain credible supporting evidence that corroborates the veteran's statements or testimony.  Cohen v. Brown, 10 Vet. App. 128 (1997).

Effective July 13, 2010, VA amended its PTSD regulations by liberalizing, in certain circumstances, the evidentiary standards for establishing the occurrence of an in-service stressor for non-combat Veterans.  See 75 Fed. Reg. 39,843 - 39,852 (effective July 13, 2010) (codified as amended at 38 C.F.R. § 3.304(f)(3)).

The amended version of 38 C.F.R. § 3.304(f)(3) essentially eliminated the need for stressor corroboration in circumstances in which the claimed in-service stressor is related to "fear of hostile military or terrorist activity." Specifically, the amended version of 38 C.F.R. § 3.304(f)(3) now provides:

If a stressor claimed by a veteran is related to the veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of [PTSD] and the veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.

38 C.F.R. § 3.304(f)(3) (2015).

A veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the Vietnam era shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that such veteran was not exposed to any such agent during that service.  38 C.F.R. § 3.307(a)(6)(iii) (2015).

If a veteran was exposed to an herbicide agent during active military, naval, or air service, certain enumerated diseases shall be service connected if the requirements of 38 U.S.C.A. § 1116, 38 C.F.R. § 3.307(a)(6)(iii) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 U.S.C.A. § 1113; 38 C.F.R. § 3.307(d) are also satisfied. 38 C.F.R. § 3.309(e) (2015).  The enumerated diseases which are deemed to be associated with herbicide exposure, however, do not include dermatitis, tinea pedis, psychiatric disabilities, tinnitus, hearing loss, venereal disease, malaria, insomnia, hepatitis, or back disabilities.  

VA's Secretary has determined that there is no positive association between exposure to herbicides and any other condition for which he has not specifically determined a presumption of service connection is warranted.  See Diseases Not Associated with Exposure to Certain Herbicide Agents, 75 Fed. Reg. 81,332 (Dec. 27, 2010); see also Determinations Concerning Illnesses Discussed in National Academy of Sciences Report: Veterans and Agent Orange, 77 Fed. Reg. 47,924 (Aug. 10, 2012).

Although the appellant does not currently exhibit any of the enumerated diseases which are deemed to be associated with herbicide exposure, a veteran may establish service connection based on exposure to Agent Orange with proof of actual direct causation.  See Stefl v. Nicholson, 21 Vet. App. 120 (2007) (holding that the availability of presumptive service connection for some conditions based on exposure to Agent Orange does not preclude direct service connection for other conditions based on exposure to Agent Orange); Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994); Brock v. Brown, 10 Vet. App. 155 (1997).

The standard of proof to be applied in decisions on claims for VA benefits is set forth in 38 U.S.C.A. § 5107(b).  Under that provision, VA shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary. When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b) (West 2014); see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


Analysis

I. Skin Disorder 

The appellant seeks service connection for a skin disorder which he contends was incurred in service as a result of exposure to Agent Orange in Vietnam.  After carefully considering the record on appeal, the Board finds that the preponderance of the evidence is against the claim.

As a preliminary matter, the Board acknowledges that the appellant's service personnel records show that he was stationed in the Republic of Vietnam during the Vietnam era.  Absent evidence to the contrary, he is therefore legally presumed to have been exposed to herbicides during such service.  38 C.F.R. § 3.307(a)(6)(iii).  The record, however, shows that the appellant has not been diagnosed as having any of the enumerated diseases deemed to be associated with herbicide exposure, such as chloracne, and he has not contended otherwise.  38 C.F.R. § 3.309(e).  The post-service clinical record does contain diagnoses of dermatitis and tinea pedis, but neither condition is amongst the enumerated diseases associated with herbicide exposure.  Thus, service connection for a skin condition on a presumptive basis is not warranted.  

With respect to service connection on a direct basis, the appellant claims that he has a skin disorder which developed during his period of active military service.  As set forth above, however, the appellant's service treatment records are entirely negative as to any complaint or finding of a skin condition.  In fact, at the time of his September 1970 military discharge medical examination, the appellant's skin was examined and affirmatively determined to be normal.  Moreover, on a report of medical history completed at the time of the discharge medical examination, the appellant specifically denied having or ever having had skin diseases, tumors, growths, cysts, cancer, or boils.  

The Board assigns far more probative weight to the contemporaneous medical records than to the recollections of the appellant of events which occurred many years previously and which were made in the context of a claim for VA benefits.  The Board has carefully considered the holding in Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006), but notes that it is not discounting the appellant's claim of an in-service skin condition due solely to the lack of contemporaneous medical records supporting his assertions, but rather on medical records which specifically indicate that his skin was normal at service separation and the fact that the appellant denied, at that time, a history of skin diseases.  

Here, the Board notes that it has also considered the appellant's recent contentions to the effect that his September 1970 military discharge medical examination is fabricated, as he was never examined physically or mentally at the time of separation.  However, the appellant's handwriting is evident on the examination report itself.  Moreover, the Board finds it unlikely that a military officer and physician would have motive to fabricate false evidence for the purpose of possibly preventing the appellant from obtaining future VA benefits.  Such assertions are unsubstantiated.  Based on the foregoing, the Board finds that the most probative evidence establishes that a chronic skin condition was not present in service.

Nonetheless, as set forth above, service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Thus, if there is a causal connection between a current condition and service, service connection may be established.  Godfrey v. Derwinski, 2 Vet. App. 354 (1992).  In this case, however, there is no probative evidence that any current skin disorder is related to service.  Although the appellant has contended that his current skin condition is causally related to Agent Orange exposure in Vietnam, VA's Secretary has determined that there is no positive association between exposure to herbicides and any other condition for which he has not specifically determined a presumption of service connection is warranted.  See Diseases Not Associated with Exposure to Certain Herbicide Agents, 75 Fed. Reg. 81,332 (Dec. 27, 2010); see also Determinations Concerning Illnesses Discussed in National Academy of Sciences Report:  Veterans and Agent Orange, 77 Fed. Reg. 47,924 (Aug. 10, 2012).  Moreover, the Veteran has not provided any evidence suggesting that there may be such a relationship.  The Board has carefully reviewed the record, and there is no probative evidence which contains any indication that any current skin disorder is causally related to the appellant's active service or any incident therein.  

For the reasons discussed above, the preponderance of the evidence is against the claim.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).


II.  Psychiatric Disorder and Insomnia

The appellant seeks service connection for a psychiatric disorder, including PTSD, depression, schizophrenia, and insomnia.  He claims that he developed these conditions during service and that he has suffered from psychiatric symptomatology since that time.

As a preliminary matter, the Board notes that the appellant's service treatment records do confirm that he reported psychiatric symptomatology in service.  For example, his complaints of chest pain in July 1970 were attributed to anxiety.  At his September 1970 service separation examination, the appellant also endorsed a history of frequent trouble sleeping; depression or excessive worry; frequent or terrifying nightmares; and nervous trouble.  The examiner, however, indicated that a psychiatric examination was normal at that time.  

The Board further notes that, in October 1970, the appellant underwent neuropsychiatric examination in connection with proceedings related to his administrative separation from service for unfitness due to his involvement in frequent incidents of a discreditable nature.  At that time, a mental status examination affirmatively revealed that the appellant was not mentally defective.  Indeed, the examiner concluded that the appellant's negative behavior was not due to emotional problems of a neurotic or psychotic nature, but rather the result of deeply ingrained defects in the development of his personality, attitudes, and traits of character.  The examiner indicated that there was no evidence of neurosis, psychosis, or organic brain disease.  The diagnosis was a passive aggressive personality disorder manifested by chronic inability to adjust to military service.

With respect to the post-service period, the Board notes that, although the record contains notations of depression, difficulty sleeping, and an anxiety disorder, none of the post-service medical evidence of record contains any indication that any current psychiatric disability is causally related to the appellant's active service or any incident therein.  As set forth above, although VA attempted to obtain a medical opinion as to whether the appellant's current psychiatric symptoms were indicative of a psychiatric disability which was incurred in service, the appellant failed to report for the examination without explanation, and the Board has no alternative to base its decision on the evidence currently of record.

Based on the available evidence, the Board finds that the most probative evidence shows that a psychiatric disability did not manifest during his military service or that a psychosis manifested within the first post-service year.  The Board also finds that there is no probative evidence of a current psychiatric disability which is causally related to the appellant's active service or any incident therein.  Under these circumstances, there is no basis upon which to award service connection for an acquired psychiatric disability, including PTSD.  

In reaching this decision, the Board has considered the fact that the appellant was diagnosed as having a personality disorder during service.  As set forth above, service connection is granted disability resulting from disease or injury incurred in the line of duty.  38 U.S.C.A. § 1110.  Personality disorders, however, are not diseases or injuries within the meaning of applicable legislation providing VA compensation benefits.  38 C.F.R. §§ 3.303(c), 4.9, 4.127 (2011); see also Winn v. Brown, 8 Vet. App. 510, 516 (1996); Beno v. Principi, 3 Vet. App. 439 (1992) (holding that personality disorders are developmental in nature, and, therefore, not entitled to service connection); see also 61 Fed. Reg. 52,695-98 (Oct. 8, 1996) (regulatory history providing that personality disorders are not diseases or injuries for VA compensation purposes).  There is also no evidence showing that the appellant had a superimposed disorder.  Thus, there is no basis on which to award service connection for a personality disorder in this case.

Similarly, the Board has considered the appellant's contentions to the effect that he abused drugs in service, including intravenously, and has continued to abuse drugs.  To the extent the appellant claims that his psychiatric disability is related to drug abuse during active duty, the Board notes that an injury or disease incurred during active service will not be deemed to have been incurred in line of duty if the injury or disease was a result of the person's own willful misconduct, including abuse of alcohol or drugs.  38 U.S.C.A. § 105(a) (West 2014); 38 C.F.R. §§ 3.1(m), 3.301(d) (2015).  Thus, the appellant's contentions in this regard do not provide a basis upon which to award the benefit he seeks.

Finally, the Board has considered VA's regulatory amendments to 38 C.F.R. § 3.304(f)(3) eliminating the need for stressor corroboration in circumstances in which the claimed in-service stressor is related to "fear of hostile military or terrorist activity."  Although the appellant's recently claimed stressors relate to his fear of being attacked by the enemy in Vietnam, questions of credibility notwithstanding, the record contains no indication that a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, has confirmed that the appellant's claimed stressors are adequate to support a diagnosis of PTSD and that his reported symptoms are related to the claimed stressors.  Again, VA attempted to provide the appellant with a VA medical examination, but he failed to report without explanation.

In summary, the Board finds that the most probative evidence shows that an acquired psychiatric disability was not present during the appellant's service or within the first post-service year, nor does the evidence show that he has any current psychiatric disability, including PTSD, which is causally related to his active service or any incident therein.  The Board thus finds that the preponderance of the evidence is against the claim and the benefit of the doubt doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


III.  Hearing Loss and Tinnitus 

The appellant seeks service connection for tinnitus and hearing loss, which he believes were incurred in service as a result of noise exposure.  After carefully considering the record on appeal, the Board finds that the preponderance of the evidence is against the claims.

The appellant has reported acoustic trauma during active service, including in combat situations.  38 U.S.C.A. § 1154(b).  As set forth above, however, the Board has concluded that the appellant did not engage in combat and therefore he is not entitled to the presumption of service incurrence.  The Board finds that the most probative evidence does not otherwise support a history of in-service acoustic trauma.  For example, the appellant's MOS, personnel specialist, is not consistent with noise exposure.  

Nevertheless, even assuming that the appellant is a combat veteran as defined by VA O.G.C. Prec. Op. No. 12-99, 65 Fed. Reg. 6256-58 (2000), the Court has held that section 1154(b) does not provide a substitute for medical nexus evidence.  Kessel v. West, 13 Vet. App. 9 (en banc).  Similarly, even assuming for the sake of argument that the appellant had noise exposure in service, service connection would still not be warranted.  As set forth above, that an injury such as noise exposure or acoustic trauma occurred in service is not enough to establish service connection.  Rather, there must be chronic disability resulting from that injury.  

In this case, the Board finds that the most probative evidence of record shows that the appellant did not develop tinnitus or hearing loss during active service.  Although the appellant has recently claimed that he was treated for hearing loss and tinnitus in service, as set forth above, the contemporaneous record shows that the appellant's hearing acuity was tested at service separation and determined to be within normal limits at that time.  Moreover, the appellant completed a report of medical history at separation and specifically denied having or ever having had hearing loss or ear trouble at that time, which clearly contradicts his current contentions that he had been treated for hearing loss and tinnitus in service.  Again, the Board has considered the appellant's recent contentions that his separation examination was fabricated, but for the reasons set forth above, finds that they are not credible.  

In addition, when considering the inconsistency of his statements regarding the onset of his hearing loss and tinnitus, the Board finds the appellant's more recent statements to be not credible.  See Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001) (recognizing the Board's inherent fact-finding ability); see also Caluza v. Brown, 7 Vet. App. 498, 511, 512 (1995), aff'd per curiam, 78 F.3d. 604 (Fed. Cir. 1996) (discussing the factors to be considered in determining the weight to be assigned to evidence, including inconsistent statements, internal inconsistency of statements, inconsistency with other evidence of record, and witness demeanor).  

Under these circumstances, the Board concludes that hearing loss and tinnitus did not manifest in service or within one year thereafter.

Although the contemporaneous record shows that the appellant's hearing loss and tinnitus did not have their onset during active service, and although there is no indication of a disability manifest to a compensable degree within one year of separation from active duty, service connection may nonetheless be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d); see also Hensley v. Brown, 5 Vet. App. 155 (1993).  In this case, however, the record contains no indication that the appellant currently has a hearing loss disability or tinnitus which is causally related to his active service or any incident therein, including reported noise exposure.  In fact, the record on appeal contains no probative evidence of a current hearing loss disability.  

For these reasons, the preponderance of the evidence is against the claims of service connection for tinnitus and hearing loss.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).
IV.  Venereal Disease

With respect to the appellant's claim of service connection for venereal disease, the service treatment records do confirm that he received treatment for a venereal disease, particularly gonorrhea.  As set forth above, however, that an injury or disease occurred during service is not enough.  Rather, there must be chronic disability resulting from that injury or disease.

In this case, there is no such evidence.  The appellant's September 1970 military discharge examination notes a history of treatment for gonorrhea, but clearly indicates that the condition had resolved without sequelae.  Moreover, the post-service medical evidence is negative for notations of chronic venereal disease, including gonorrhea.  Indeed, the appellant has not indicated that he has had a recurrence of gonorrhea since service, nor is there any indication of any other venereal disease since his separation from service.  Again, the record on appeal contains no indication of any current chronic venereal disease, including gonorrhea.  See 38 U.S.C.A. § 1110; see also Brammer v. Derwinski, 3 Vet. App. 223 (1992).  The law limits entitlement for service-related diseases and injuries to cases where the underlying in-service incident has resulted in a current disability.  Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  Absent any indication that the appellant currently has a chronic venereal disease, including gonorrhea, the Board finds that the preponderance of the evidence is against the claim.


V.  Malaria

The appellant also seeks service connection for malaria and residuals thereof.  For the reasons and bases set forth below, the Board finds that the preponderance of the evidence is against the claim.

First, the Board notes that the appellant's service treatment records are entirely negative for any complaints or findings of malaria.  At his September 1970 military separation medical examination, the appellant reported a history of treatment for multiple medical conditions, including mumps, gonorrhea, hay fever, and asthma, but made no mention of any treatment for malaria.  In fact, he specifically indicated that he had never had any illness or injury other than the ones he had specifically reported.  The Board finds that had the appellant, in fact, been hospitalized on two occasions during active duty, including one period which reportedly lasted for one month, he would have reported it at the time of service discharge.  Cf. Kahana v. Shinseki, 24 Vet. App. 428, 440 (2011) (Lance, J., concurring) (holding that silence in a medical record can be weighed against lay testimony if the alleged injury, disease, or related symptoms would ordinarily have been recorded in the medical record being evaluated by the fact finder (citing Fed. R. Evid. 803(7))); see AZ v. Shinseki, 731 F.3d 1303 (Fed. Cir. 2013) (recognizing the widely held view that the absence of an entry in a record may be considered evidence that the fact did not occur if it appears that the fact would have been recorded if present).  Moreover, the Board notes that a physical and psychiatric examination of the appellant was normal at that time, as was laboratory testing, with no indication of malaria or residuals thereof.  

In addition, the Board has carefully reviewed the record and finds no clinical indication in the post-service medical records of malaria, residuals thereof, or any reported medical history of treatment for malaria.  Again, this silence is conspicuous, particularly because the post-service clinical records show that the appellant reported a history of other significant medical treatments and hospitalizations.  See Buczynski v. Shinseki, 24 Vet. App. 221, 225-26 (2011) (providing that the Board may use silence in the service treatment records as contradictory evidence if the alleged injury, disease, or related symptoms would ordinarily have been recorded); see also FED.R.EVID. 803(7) (providing that the absence of an entry in a record may be evidence against the existence of a fact if such a fact would ordinarily be recorded).  Again, neither the appellant nor his representative has pointed to any evidence showing that the appellant has been diagnosed as having malaria or any condition related to malaria.  

In summary, the Board finds that the most probative evidence shows that the appellant did not have malaria in service, and the record contains no probative evidence of post-service malaria or any residual thereof.  For these reasons, the preponderance of the evidence is against the claim of service connection for malaria.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).


VI.  Hepatitis 

The appellant claims that he contracted the hepatitis virus in service as a result of unsafe sexual practices, inoculations, impure water in Vietnam, blood exposure during combat, or intravenous drug use in service.  

As a preliminary matter, the Board notes that the appellant's service treatment records are entirely negative for any complaints, treatment, or diagnosis of hepatitis.  In fact, the post-service clinical record shows that the appellant was not diagnosed as having hepatitis C until 1993 at the earliest, which was more than two decades after his separation from service.  

Although the appellant has recently claimed that he learned that he had hepatitis shortly after his separation from service, the Board does not find this statement to be credible in light of the internal inconsistencies in the record regarding the onset of his hepatitis.  In this regard, on his October 2010 application for VA compensation benefits, the appellant reported that he had developed hepatitis C in April 1979.  During a February 2006 clinic visit, the appellant reported that he had learned he had hepatitis C in 2002, and in March 2006, the appellant indicated that he had been diagnosed as having hepatitis C in 1993.  Moreover, the first clinical evidence of a positive hepatitis C test of record is in March 2006.  

Although the objective record in this case shows that hepatitis was not present during the appellant's active service or for more than two decades thereafter, as set forth above, service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d). Thus, if there is a causal connection between the current condition and service, service connection may be established.  Godfrey v. Derwinski, 2 Vet. App. 354 (1992).

In this case, the appellant has advanced multiple theories as to the etiology of his current hepatitis, including claiming that he contracted the hepatitis virus in service as a result of unsafe sexual practices, inoculations, impure water in Vietnam, blood exposure during combat, or intravenous drug use in service.  

First, for the reasons set forth above, the Board has concluded that the appellant did not serve in combat.  The Board finds that his reports of blood exposure in a firefight are not credible, and absent combat service, he is not entitled to the presumption of service incurrence.  

With respect to the appellant's theory that he contracted hepatitis as a result of receiving immunizations in service, the Board observes that the appellant's immunization record shows that he received no vaccinations during service.  Regardless, there is certainly no indication that he received an inoculation or immunization with a contaminated needle.  Regarding the appellant's contentions to the effect that he contracted the hepatitis virus in service from unsafe sexual practices or impure water in Vietnam, there is no evidence supporting this theory of entitlement.  Although the Board has considered the appellant's contentions, as the record does not establish that he possesses a recognized degree of medical knowledge, he lacks the competency to provide evidence that requires specialized knowledge, skill, experience, training or education, such as an opinion as to the etiology of his current hepatitis C.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).

In any event, as set forth above, the clinical evidence of record consistently suggests that the most likely etiology of the appellant's hepatitis C is his use of intravenous drugs, although there is no indication as to whether the virus was contracted as a result of intravenous drug use in service or thereafter.  Regardless, as discussed above, service connection for a disability resulting from a veteran's own willful misconduct or abuse of alcohol or drugs is prohibited by law.  38 U.S.C.A. §§ 1110, 1131 (West 2014) (providing that an injury or disease incurred during active service will not be deemed to have been incurred in line of duty if the injury or disease was a result of the person's own willful misconduct, including abuse of alcohol or drugs).

In summary, the Board concludes that the most probative evidence shows that the appellant's hepatitis did not manifest during service or for many years after separation from service and that this disability is not causally related to his active service or any incident therein.  For these reasons, the Board finds that the preponderance of the evidence in this case is against the claim of service connection for hepatitis.  Therefore, the benefit-of-the-doubt rule does not apply, and the claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).


VII.  Back Disorder

The appellant contends that he developed a back disability as a result an injury he sustained when he jumped from a helicopter.  After carefully considering the record on appeal, the Board finds that the preponderance of the evidence is against the claim of service connection for a back disability.

As a preliminary matter, the Board finds that the most probative evidence establishes that a chronic back disability, to include arthritis, did not manifest during the appellant's active service.  As set forth above, the appellant's service treatment records are entirely negative for complaints or findings of a back injury, a back disability, or back symptoms.  Indeed, in at his September 1970 service discharge examination, the appellant's spine was examined and determined to be normal.  Moreover, on a report of medical history completed at the time of the discharge examination, the appellant denied having or ever having had recurrent back pain.  Given this evidence, the Board finds that the objective, contemporaneous record affirmatively establishes that neither a chronic low back disability nor symptoms thereof, were present during the appellant's active service.

The Board has considered the various statements recently offered by the appellant during the course of this claim regarding his back injury and the onset of his low back symptoms, but finds that their probative value is significantly diminished by their inconsistencies.  Again, despite the appellant's recent claims of low back pain since an in-service injury, at his September 1970 military separation medical examination, he specifically denied having or ever having had recurrent back pain.  The Board further finds that his more recent statements of back pain since service, made in the context of a claim for VA benefits, do not outweigh the contemporaneous records discussed above.  See Curry v. Brown, 7 Vet. App. 59, 68 (1994) (contemporaneous evidence has greater probative value than history as reported by the Veteran).

Based on the foregoing, the Board finds that the most probative evidence shows that a chronic back disability, including arthritis, did not manifest in service.  Moreover, the record on appeal contains no indication that the appellant developed arthritis of the back within one year of service discharge.  Indeed, in reviewing the record on appeal, the Board notes that the record contains no current indication of arthritis.  

The Board further finds that the evidence of record contains no probative evidence establishing that any current back disability is causally related to his active service or any incident therein.  As discussed above, the most probative evidence shows that the Veteran did not have a back injury or disorder in service.  As such, there was not disease, injury, or event in service to which any current back disorder could be related.

For these reasons, the preponderance of the evidence is against the claim of service connection for a back disability.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).


ORDER

Entitlement to service connection a skin disorder for treatment purposes only under 38 U.S.C. Chapter 17 is denied.

Entitlement to service connection for a psychiatric disorder, to include post-traumatic stress disorder (PTSD), depression, and schizophrenia, for treatment purposes only under 38 U.S.C. Chapter 17 is denied.

Entitlement to service connection for tinnitus for treatment purposes only under 38 U.S.C. Chapter 17 is denied.

Entitlement to service connection for hearing loss for treatment purposes only under 38 U.S.C. Chapter 17 is denied.  

Entitlement to service connection for venereal disease for treatment purposes only under 38 U.S.C. Chapter 17 is denied.

Entitlement to service connection for malaria for treatment purposes only under 38 U.S.C. Chapter 17 is denied.  

Entitlement to service connection for insomnia for treatment purposes only under 38 U.S.C. Chapter 17 is denied.  

Entitlement to service connection for hepatitis for treatment purposes only under 38 U.S.C. Chapter 17 is denied.

Entitlement to service connection for a back disorder for treatment purposes only under 38 U.S.C. Chapter 17 is denied.  



______________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


